Champlin, J.
I concur in what Mr. Justice Sherwood has said relative to the defendant’s right to maintain the possession of the land in question as a homestead.
I do not think that where the quantity is within the constitutional limit, but is claimed by the creditor to exceed the value of a constitutional homestead, the creditor can ignore the provisions of the statute, and proceed to a sale,, and try the value of the homestead in an action of ejectment.
The statute points out the method of proceeding in such case, and must be followed, or the sale is unauthorized. In this case all thé testimony regarding the sale, as well as the value of the property, was, in my opinion, improperly admitted in evidence.
The circuit judge should have directed a verdict for the defendant.